Title: To Thomas Jefferson from Albert Gallatin, 25 July 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            July 25th 1807
                        
                        I enclose a list of our sea-ports shewing by the respective amount of tonnage belonging to each, of their
                            annual exports & of their annual payments into the treasury, their relative importance as to navigation, commerce &
                            revenues.
                        I wanted also to take a general view of all the measures for defence & attack which might become a proper
                            subject of consideration at this time; because, however incorrect I might be in many respects, it was the best mode not to
                            forget any thing. But I have been so unwell & my head so muddy that I Was unable to analyze the subject in a manner
                            satisfactory to myself. Such as it is, I however enclose my memorandum, as it may at all events contain something which
                            might otherwise have been omitted.
                  With great respect & sincere attachment Your obedt. Servt.
                        
                            —Albert Gallatin
                     
                        
                        
                            I will only add that if the British Ministry is possessed of energy, and that we have no reason to doubt,
                                we must expect an efficient fleet on our coast late this autumn, with perhaps a few thousand land forces, for the
                                purpose of winter operations in the South.   Their great objects of attack will be one of four places according to
                                seasons & circumstances. New York, Norfolk, Charleston (or perhaps Savannah) New Orleans.
                        
                     Enclosure
                                                
                            Memorandum of prepareatory measures which may be adopted by the Executive in relation to War
                     
                        Defensive & Offensive
                     
                     
                        
                           
                              
                                 Defensive
                              
                              
                              
                              
                              
                           
                           
                              
                              1. Arms & ammunition
                              
                              
                           
                           
                              
                              
                              Repairs of artillery, particularly carriages, & making new (common & travelling) carriages
                           
                           
                              
                              
                              Purchase & fabrication of mortars & heavy cannon for batteries
                           
                           
                              
                              
                              Purchase of & contracting for Saltpetre & Sulphur at home & abroad
                           
                           
                              
                              
                              
                                  
                                 Note In estimating the quantity wanted, take in view the offensive operations, & the great consumption by heavy artillery on batteries & gunboats, by do. in sieges, by navy by privateers; also the usual average expended in each campaign by a given number of men, & the waste by militia; finally the obstructions to importation in time of war, the East-indias being out of question, & the article contraband
                           
                           
                              
                              
                              Purchase, fabrication, contracting for muskets, pistols, swords & other cavalry accoutrements
                           
                           
                              
                              
                              
                                  
                                 Note The necessity of arming (by sale or otherwise) the militia in actual Service in various quarters of the Union, to be considered
                           
                           
                              
                              
                              Transportation of heavy artillery & ammunition so that the batteries may be immediately mounted.
                           
                           
                              
                              
                              
                                  
                                 Note Our sea-coast navigation being still unobstructed, the opportunity of supplying those places for which it may, during the war, be difficult to provide, should not be neglected.
                           
                           
                              
                              2. Batteries & Fortifications
                              
                              
                              
                           
                           
                              
                              
                              Places where batteries & only batteries (to be guarded by only few men, and manned by nearest militia in case of attack) are wanted 
                           
                           
                              
                              
                              
                                  
                                 Note It is impossible to protect every landing point of such coast as that of the United States. The table of Sea-ports herewith transmitted shews their respective importance. All those places which deserve the name of towns, & which, by the shipping they contain or as deposits of produce & merchandize, offer a temptation of plunder or destruction, ought to have at least a battery to protect it against attacks by a single frigate or any other small force.
                           
                           
                              
                              
                              Places which from their importance require some stronger defence than a common battery, may be divided into two classes
                           
                           
                              
                              
                              1. Those which from the forts already erected, the difficulty of access, & the adjacent population, offer few difficulties &c require only attention, repairs, artillery & perhaps some additional garrison—They appear to me to be the following vizt.
                           
                           
                              
                              
                              Portsmouth.N.H. deep water, but narrow defensible channel
                           
                           
                              
                              
                              Newbury port—a bar harbour
                           
                           
                              
                              
                              Salem—a tide harbour, but heavy shipping exposed
                           
                           
                              
                              
                              Boston—Castle William a good defence; but from its importance this port may require some town forts & something in Nantucket roads
                           
                           
                              
                              
                              Providence—very high up
                           
                           
                              
                              
                              New LondonSay-brookNew Haven
                              }
                              As several of those ports were burnt by the British during the revolutionay war, some fort should defend the entrance of each
                           
                           
                              
                              
                              Philadelphia—Mud Island & Bar—Population
                           
                           
                              
                              
                              Wilmington—Del. may want something more than a battery. Quere
                              
                           
                           
                              
                              
                              Baltimore—
                              Fort McHenry, shallow water, Population
                           
                           
                              
                              
                              James River—
                              A point to be selected below City  point which may protect the immense deposits of produce at Petersburgh & Richmond
                           
                           
                              
                              
                              Ocracoke—
                              will be important outlet in time of war—easily defended, but must have a garrison & gun-boats there being no population. Quere whether the danger of the fort being taken by the enemy does not render it eligible to defend it only by a battery & gun-boats
                           
                           
                              
                              
                              Wilmington.N.C.
                              shallow water, but requires a fort above New In Population very scattered
                           
                           
                              
                              
                              Charlestown—
                              Bar & Sullivan island, but must be attended to. It is next to N. York the greatest deposit of domestic produce, & in war time may be greater still 
                           
                           
                              
                              
                              
                              Depth of water at the bar–low water–high water
                           
                           
                              
                              
                              
                              
                                    neap tides " 12½—17½ f
                              
                           
                           
                              
                              
                              
                              
                                    spring tides " 11½—19
                           
                           
                              
                              
                              2. Those which from either great facility of access by land or water, weakness of population, importance as compared with the means sufficient to take them, or difficulties attending the protection, require particular attention & more powerful means of defence. vizt.
                           
                           
                              
                              
                              Portland—was burnt, is quite open
                           
                           
                              
                              
                              NewportNew York
                              }
                              need no comment. But the plan of defending the approaches of N. York, by narrowing the channel at the most convenient place, may require the immediate attention & countenance of the Executive, as under their auspices it might be at once commenced by the city. I think it the only plan which will give real security. Its practicability & expense must be examined.
                           
                           
                              
                              
                              Washington—
                              will be an object, in order to destroy the ships & naval Stores, but particularly as a stroke which would give the enemy reputation & attach disgrace to us. The Patowmac may be easily defended. But an active enemy might land at Annapolis, march to the city & reimbark before the militia could be collected to repel him.
                           
                           
                              
                              
                              Norfolk—
                              Forts & Gun boats may defend the approaches by water. For the depth of water is such that a 74 injured by those near the town, could hardly repass the narrow channel below. In that narrow channel perhaps some work may also be erected. But I think the great danger to be by land. The white population is weak. Three thousand men landing at Lynn haven bay within 8 miles from Norfolk might certainly burn it, or take the batteries, open the way to their fleet, destroy the shipping, plunder the town. I see no remedy but a sufficient  garrison & such entrenchment as could not be carried without regular approaches & would give time to the militia to assemble & raise the siege. Or the place must be considered as indefensible & another place of deposit for produce substituted. 
                           
                           
                              
                              
                              Savannah—
                              Water shallow; but 3 or 4 millions of produce sometimes deposited there & the extreme want of white population in all the country near it might offer inducement to land a force sufficient to plunder the place. A garrison seems also the only remedy
                           
                           
                              
                              
                              New-Orleans,
                              like Savannah & Norfolk cannot be defended by its population alone. Its defences, in support of Gun Boats in the river & on the Lake should be strong forts at Plequnmine & St John. A garrison & forts in the city do not appear to be of any use. If an enemy lands on terra firma, he will take the town & the garrison; and we must retake it from the upper country. But with a moderate force properly distributed on water & in the forts wh. command the navigation, it is the most easily defended place of equal importance in the U. States.
                           
                        
                        
                           
                              
                              3. Gun-boats & water defences
                              
                              
                              
                           
                           
                              
                              
                              Those already authorised to be finished & properly distributed
                           
                           
                              
                              
                              Timber to build more, but applicable generally to navy to be contracted for 
                           
                           
                              
                              
                              The practicability of preventing an enemy from keeping possession of the Chesapeak by any thing short of a superior naval force to be enquired into
                           
                           
                              
                              4. Men
                              
                              
                              
                           
                           
                              
                              
                              Artillery & other corps to be immediately filled & over-filled
                           
                           
                              
                              
                              
                                  
                                 Quere? Has the President any power to increase the number of men in each company?
                           
                           
                              
                              
                              An organisation of the militia whereby, in case of attack on any point a certain portion may always be ready to march there, regularity may be introduced, useless expense avoided, requires the Sanction of Congress. But this being the great means of defence, the most eligible & practicable plans should be digested for the consideration of that body
                           
                           
                              
                              
                              The number of artillery & other regulars wanted to garrison the forts on our sea cost should also be ascertained so as to be ready for Congress when they meet.
                           
                           
                              
                              
                              ———
                           
                           
                              
                              
                              The northern or Indian frontier to be considered in connection with the preparation for attack—
                           
                        
                     
                     
                        Offensive operations
                     
                     
                        
                           
                              May in the first instance be directed against 
                              Upper Canada—Lower Canada
                           
                           
                              
                              New Brunswick—Nova Scotia
                           
                           
                              
                              Bermuda—New Providence
                           
                           
                              
                              New.foundland
                           
                        
                     
                     
                        
                           
                              
                                 Upper Canada
                              
                              Necessary to be taken in order to cover our northern frontier & to ruin the British Fur trade
                           
                           
                              
                              Points of attack designated by nature—Detroit & Niagara
                              
                           
                           
                              
                              
                                 Detroit may be approached
                           
                           
                              
                              
                              1.
                              
                              through the wilderness from upper Miami or Scioto
                           
                           
                              
                              
                              2.
                              {
                              More easily by land & water from Connecticut settlements on Lake Erie
                           
                           
                              
                              
                              The provisions & magazines must necessarily be sent that way Provisions will be supplied by Connecticut reserve & settlements on Ohio, Allegheny, Muskingum.
                           
                           
                              
                              
                              
                              
                              The force may be drawn, if first route, from Ohio & Kentucky; but if from Lake Erie, from Ohio & perhaps partly from Pennsylva.
                           
                           
                              
                              
                              Fifteen hundred men, in addition to Michigan militia, appear sufficient.
                           
                           
                              
                              
                              
                              subsequent operations in that quarter will be
                           
                           
                              
                              
                              
                              reduction of Fort Huron. & Grand Portage, destroying fortifications 
                           
                           
                              
                              
                              
                              intercepting the fur returns in the Spring
                           
                           
                              
                              
                              
                              Securing the Country against the Indians & disaffected Canadians 
                           
                           
                              
                              
                              
                              
                              by a small naval force on Lakes Michigan & Huron 
                           
                           
                              
                              
                              
                              
                              a small strong post at St Mary’s fall
                           
                           
                              
                              
                              
                              
                              strong detachments—say 500, each at Detroit, Michilk. & Chickago
                           
                           
                              
                              
                                 Niagara may be approached
                           
                           
                              
                              
                              1.
                               From Alleghany, by which route western Pennsa. militia may march
                           
                           
                              
                              
                              2.
                              From Genessee, by land & lake Ontario which is the route of provisions & magazines
                           
                           
                              
                              
                              The force must be drawn from upper Pennsylva. on Alleghany & Susquehanna & from western parts of New York
                           
                           
                              
                              
                              Its extent must depend on the British force & temper of inhabitants
                           
                           
                              
                                 Lower Canada
                              
                              must be taken as far down as Montreal to cut up the communication with Indians & upper Canada
                           
                           
                              
                              The taking of Quebec will better secure the object
                           
                           
                              
                              At all events, it would be better to have the Seat of war between Montreal & Quebec than predatory incursions at home
                           
                           
                              
                              Points of attack are
                              
                                 Kingston at lower end of Lake Ontario
                           
                           
                              
                              
                              
                                 Montreal & Point Sorel by Champlain & St John
                           
                           
                              
                              
                              
                                 Quebec by Kennebek &c.
                           
                           
                              
                              
                                 Kingston
                              
                              & adjoining country must be attacked by militia from the adjacent N. York settlements which will afford also the provisions
                           
                           
                              
                              
                              Will 500 men be sufficient?
                           
                           
                              
                              
                                 Montreal
                              
                              the great point of attack must of course be attacked by Lake Champlain through which troops, provisions, artillery & magazines will be transported
                           
                           
                              
                              
                              The force to be drawn from New York can be but moderate as part of the militia of that State will be employed against Niagara & Kingston, & nothing can be taken from the city & its vicinity. But, in the employment of militia the distance from which they are taken becomes so important a point of expense, that a part must be taken from that State. Vermont in the first place & a portion of the nearby parts of N. Hampshire, Massacts. & Connecticut should supply the rest. If more are wanted, New Jersey & Pennsylva.—must furnish it. The mass of N. Hampsh. Massachts. & Rhode Island must be reserved for N. Brunswick & Nova Scotia. From the States South of Pennsylva. I would draw nothing for the north, because they are too distant, & not used to the climate that none can be spared from the Negro country, & they will be wanted for Norfolk, Charleston & Savannah, & New Orleans
                           
                           
                              
                              
                              The extent of the force must depend for this winter on the question whether Quebec can be attacked. Considering the lateness of the season when active operatons can commence, I should think that, if regular approaches are necessary, that place cannot be attacked before Spring
                           
                           
                              
                              
                              If that opinion is correct, 4 or 5000 men might be sufficient to take & occupy the country as low down as Trois Rivieras
                           
                           
                              
                              
                                 Quebec
                              
                              may be approached by Kennebek or Montreal. But I think that an operation by the first route should be only for a feint & to distract & divide the force of the enemy. The principal attack must be from Montreal. The British force does not exceed two regiments of regulars, but may be re-inforced  over this autumn & will certainly be so early in the spring. Our operations should therefore commence against that place extremely early; which will require every preparation of artillery for a siege, provisions, & magazines to be made in winter & moved as far down St Laurence as possible. Not less than 8000 men will be wanted to take & afterwards to defend the country. But I think that if we take Quebec, the fortifications should on the land side be levelled to the ground; depending on our troops to defend the country, & disabling the enemy from occupying so strong a place against us if they shall make an attempt to retake Canada. In that case, if they have no strong place, they must evacuate the country before winter, or run the risk of being all taken in winter. It is improbable, because it would be impolitic on their part, that they shall attempt to reconquer the country; and perhaps a less force may be sufficient on that account to defend it. A naval force calculated to defend the river above a given point should make part of the system. It will also be necessary to consider what should be the point where to retreat & make a stand in case of disaster & to provide accordingly. Quere—Point Sorel, or some point below it which may defend the approaches both to Montreal & to Lake Champlain.
                           
                           
                              
                                 New Brunswick
                              
                              is important as leading us to Nova Scotia, and as cutting off the communication between that colony & Quebec It can only be approached from Maine by land & water: Provisions must be taken from Portland & Kennebek by water. The eastern county of Maine cannot supply them Some small armed vessels may be necessary. If the brigs in the Mediterranean come in time, they would answer. The British force consists of only a regiment of Fencibles Our force, if this winter’s operations be limited to St John’s which is only 40 miles from our boundary, may be drawn entirely from Maine & New Hampshire.Fort Cumberland on the isthmus is (I believe) 150 miles beyond St John’s river; intermediate country thinly inhabited & bad roads. A considerable settlement in the vicinity of Fort Cumberland both in New Brunswick & Nova Scotia. It would be important to make a lodgment there this winter. But it would require 4000 men to be secure; & all the provisions, artillery, magazines must be transported by water. The reason why, if Nova Scotia is not attempted this winter, I think the occupation of N. Brunswick & particularly Cumberland important is that such position threatening Halifax, will, even if we are unable to attack that place, compel the British to keep there all their land forces & secure us next spring against land attacks in our vulnerable southern points.  
                           
                           
                              
                                 Nova Scotia
                              
                              is to us the most important Colony to occupy on  account of Halifax, & the most difficult to take on account of its peninsular situation & of the difficulty & distance of land communication through the eastern part of Maine and N. Brunswick. But so long as the British hold Halifax, they will be able by the superiority of their naval force to blockade during the greater part of the year all our principal sea-ports, and particularly New York including the Sound, Philada., the Chesapeak & Charleston. If we take it, the difficulty to refit & obtain refreshments will greatly diminish that evil & enable us to draw some advantage from our small navy on our own coast. Add to this that being compelled to keep a strong land force at Halifax, they will whenever they may perceive that there is no immediate danger of attack from us, detach occasionally corps of 3 or 4 thousand men to co-operate with their fleet & make predatory descents in various parts.
                           
                           
                              
                              Halifax
                              is the point of attack and may be approached
                           
                           
                              
                              1. 
                              by marching round via Cumberland, which will perhaps be the only practicable rout, but for reasons already mentioned, will prove a difficult rout for provisions, artillery &c.
                           
                           
                              
                              2.
                              by landing at some of the harbours, in the immediate vicinity of Halifax; which considering the naval superiority of the British & the distance from our nearest port, appears not practicable.
                           
                           
                              
                              3.
                              by crossing Bay Fundy from the nearest Sea-port, & landing at Windsor in the bason of Mines. The distance is short, and the passage may by watching a proper opportunity be effected. By this the whole distance through the difficult part of the march is avoided; and the port may be kept against naval attacks; for although you have 40 feet water, Ships lay dry every tide: indeed no large ship would venture there, & if she did would be destroyed. Windsor is the best settlement in the Province, 40 miles from Halifax, and a good road: it lies also precisely on the road from Halifax (which forks there) to Cumberland & to Annapolis each of which lies about 80 miles farther, the first North west, the other South west, and are the two next best Settlements. By landing at Windsor, the garrisons of those two places would be cut off; and Halifax reached in 2 or 3 days. It does not seem to me that it is more difficult or dangerous to cross Bay Fundy then to coast all around it, which must be done if the Cumberland road is taken. Of this, however military men can alone judge; & by them also must be decided the questions whether Halifax can be attempted this winter? (which for similar reasons to those stated in relation to Quebec appears impracticable) and if not whether a landing should be made this autumn at Windsor. In relation to those operations generally it may be observed that two Frigates as convoy either to Cumberland or Windsor might be risqued. In that case, that from the Mediterranean & the Chesapeak might be used; the Chesapeak going whilst she can first to New York, in order to conceal the object, & at the moment of action through the sound, if necessary to the Eastward.The force now at Halifax consists of two regiments of regulars & one Fencible. But they may & will undoubtedly be reinforced this autumn & winter.The force to be employed agt. Nova Scotia must necessarily be drawn principally from the New England States; and whatever rout be taken 10 or 12 thousand men seem necessary. A force not much inferior must be kept to defend it; and it will not be easy to supply it with provisions &c. I should also think that the land fortifications should be destroyed, leaving only the forts & batteries which defend the harbour.
                           
                           
                              
                                 Bermuda &
                              
                                 New Providence will be important as affording stations to British privateers, and affording refreshments to their Fleet on our coast. I think they might both be taken by small armaments from the Southern States; Bermuda to be retained & garrisoned; the vessels & forts in Providence to be destroyed & the place evacuated. But whether the advantages be worth the expense & risk, particularly as relates to the permanent occupation of Bermuda is a doubtful question.
                           
                           
                              
                                 Newfoundland
                              
                              It is true that a landing in summer would materially injure the fisheries for that year. But the British keep always for their protection a fleet of sufficient strength during that season. The object being of a more remote nature may be kept for future consideration.
                           
                        
                     
                     
                        Measures to be adopted or considered at present in relation to these offensive oper[ations]
                     1. All the artillery, ammunition, tents & other camp equipage necessary for each of the expeditions agreed on should be prepared & transported to the places of rendez vous, vizt. to Lake Erie, Genessee, Lake Champlain & Portland or Boston, or to such other places sufficiently near the point of departure. But considering the late time period when active operations can commence vizt. middle November if not later, every heavy article should be moved as far as possible. If siege artillery particularly is not so far advanced as to be able to move it out least to Point Sorrel this autumn, the opening of the next campaign may be much delayed.
                     2. The provisions for at least 3 months supply, & I think 6 months would be better, should be immediately purchased or contracted for, having them deposited in time at the same places as above.
                     3. A sufficiency of  batteaux for the transportation on the several Lakes should be also provided. As to transports on the coast of Maine for N. Brunswick or Nova Scotia, the embargo by Congress will give enough to us.
                     4. Every effort should be made to obtain 12 months volunteers under the last act of Congress instead of six months militia or volunteers. The subject should be pressed to the Governors & confidential militia officers
                     5. A question of more doubtful nature here presents itself. Shall the troops which are to act this winter be embodied & marched to the places from which the attacks are intended before Congress meets? I incline to that opinion because if we wait till then, it will be so late before the troops are collected that we must have altogether a winter compaign which in such climate appears difficult if at all practicable. The middle of Nover. will decide the question. If we have peace, one or two millions of dollars thus expended will not be felt & our readiness thus displayed will have a favorable effect on all our foreign relations. If we have war, and we shall have waited without doing this, the President will be charged with neglect, & the more so, as the law had not only authorized the embodying of the militia, but made a large appropriation for the expence.
                     6. Information of the most detailed nature, by writing to, or rather sending confidential officers should be obtained on all the points relative to the intended alterations & particularly
                     
                         
                         1. the actual British regular force at every post in every colony; the state of their discipline; the character of the commandant
                     
                         
                         2. the militia force on which the British might count at each post & in each colony; the temper of the inhabitants; whether armed &c.
                     
                         
                         3. the amount of this crop, of provisions generally to be obtained in either Canadas, N. Brunswick, Nova Scotia.
                     
                         
                         4. the precise situation of every fort, (particularly those to be attacked this winter) whether requiring regular approaches, in good repairs, how garrisoned & supplied?—also the situation of their magazines.
                     
                         
                         5. particular maps or sketches on large scale shewing the roads now opened, adjacent population, natural obstacles & other points connected with a military enterprise. This is particularly wanted for upper Canada & New Brunswick—
                     
                         
                         6. practicability & means of crossing Detroit & Niagara rivers; whether as it relates to those points it will be necessary to wait until they are frozen? &c.
                     Observe generally that as Gen. Dearborn will go to Kennebek he may in person acquire the required information & make the necessary arrangements so far as relates to Nova Scotia—But as to other points must not a general superintendence be given in each to some officer.
                     
                         Should not also the President select the officers who are to command & a communication opened with them. If militia officers, some steps should be taken with the Governors that good Major Generals be selected. If it be intended that Congress should as soon as they meet authorize the appointment of general officers, should not the proper persons be immediately considered?
                     
                         
                         I think also that a complete view of the necessary regular establishment should be taken & digested before Congress meets. And if not prevented by the difficulty of recruiting, I think it should be commensurate to the amount of troops to be employed without the United States or in garrisons; relying on the militia for their proper service, defence when invaded, & reinforcement in case of disasters in the adjacent provinces. If recruiting is despaired of to the necessary amount, Congress must authorise 12 months militia; they will not be equal to men longer disciplined & will prove much more expensive, but will be far preferable to six months men. Whether regular or militia, the aggregate will not I think fall short of the following in which I include marines on shore & crews of gun-boats.
                     
                        
                        
                           
                              
                              Upper Canada & Indians
                              2000
                              
                              
                           
                           
                              
                              N. Orleans
                              3500
                              
                              
                           
                           
                              
                              Charleston & Savannah
                              2000
                              
                              
                           
                           
                              
                              Chesapeak
                              2500
                              
                              
                           
                           
                              
                              New York
                              2000
                              
                              
                           
                           
                              
                              Remainder of sea-coast
                              
                                 2000
                              
                              
                              
                           
                           
                              
                              
                              
                              14,000
                              
                           
                           
                              
                              Lower Canada
                              7,000
                              
                              
                           
                           
                              
                              Nova Scotia
                              
                                 9,000
                              
                              
                              
                           
                           
                              
                              
                              
                              
                                 16,000
                              
                              
                           
                        
                     
                     
                        
                           
                              
                              
                              
                              
                              
                              
                              
                                 Dollars
                              
                           
                           
                              Total constantly employed on shore & gun boats .. 30,000 at 300drs.
                              9,000,000
                           
                           
                              
                              
                                  Navy
                              1,500,000
                              }
                              
                              
                              
                                 4,000,000
                              
                           
                           
                              
                              Occasional militia
                              1,000,000
                              
                              
                           
                           
                              {
                              Ordinance, transports &. Fortifications
                              1,500,000
                              
                              
                           
                           
                              
                              
                              
                              
                              13,000,000
                           
                           
                              
                              Interest on public debt
                              3,500,000
                              }
                              
                                 5,000,000
                              
                           
                           
                              
                              All civil expenses
                              1,500,000
                           
                           
                              
                              
                              
                              
                              18,000,000
                           
                           
                              
                              —————
                              
                              
                           
                           
                              
                              Ways & Means
                              
                              
                           
                           
                              Present impost reduced by War to
                              8,000,000
                              
                           
                           
                              
                              additional duties & taxes
                              2,500,000
                              
                           
                           
                              
                              Sales of land
                              
                                 
                                     500,000
                              
                              
                           
                           
                              
                              
                              11,000,000
                              
                           
                           
                              Annual loan
                              
                                 
                                     7,000,000
                              
                              
                           
                           
                              
                              
                              
                                 18,000,000
                              
                              
                           
                        
                     
                     In addition to which we must annually borrow as much as we are obliged to pay on the principal of the old debt—
                        
                        
                    